EXHIBIT 10-11
 


 


 
FIRST AMENDMENT TO THE
 
RETIREMENT PLAN FOR THE DIRECTORS
 
OF HALLIBURTON COMPANY
 
(As Amended and Restated July 1, 2007)
 


 
Halliburton Company (the “Company”) established and maintains the Retirement
Plan for the Directors of Halliburton Company, as amended and restated July 1,
2007 (the “Plan”).  Pursuant to Article X of the Plan, the Board of Directors of
the Company reserves the right to amend the Plan.  The Company hereby amends the
Plan, effective as of September 1, 2007, as follows:
 
 
1.
Article V of the Plan is hereby amended in its entirety to read as follows:

 
“Upon the death of a Participant, whether before or after such Participant’s
Benefit Commencement Date, all unpaid benefits shall be paid to such
Participant’s surviving spouse in accordance with the provisions of Article III
hereof.  Should a Participant die leaving no spouse who survives the Participant
for any length of time, or upon the subsequent death of a surviving spouse, any
unpaid Retirement Benefit shall be paid, within 60 days of the death of the
Participant or surviving spouse, as applicable (each referred to as a
“decedent”), to the decedent’s estate.  Payment shall be made in the form of a
lump sum equal to the present value of the remaining unpaid annual installments
of the Retirement Benefit using the interest rate assumption set forth on
Exhibit A hereto.”
 
2.           The Plan is hereby amended by adding to the end thereof “Exhibit A”
in the form as attached hereto.
 

      
             
    

1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officer, in a number of copies, all of which shall constitute
but one and the same instrument that may be sufficiently evidenced by any such
executed copy hereof, this 1st day of October, 2007, but effective as of
September 1, 2007.
 
HALLIBURTON COMPANY




By:  /s/ David J. Lesar


Name:  David J. Lesar


Title:  Chairman, President
and                                                                           
Chief Executive
Officer                                                                





      
        
    

2

--------------------------------------------------------------------------------



RETIREMENT PLAN FOR THE DIRECTORS
OF HALLIBURTON COMPANY
 
(As Amended and Restated July 1, 2007)
 


 
EXHIBIT A
 


 
Present Value
 
This Exhibit A forms part of the Retirement Plan for the Directors of
Halliburton Company, as amended and restated effective September 1, 2007 (the
“Plan”).  The provisions of this Exhibit A govern the interest rate assumption
for purposes of determining present value in Article V of the Plan, as follows:


The interest rate assumption shall be the average "applicable interest rate" as
defined in Section 417(e)(3)(A)(ii)(II) of the Internal Revenue Code of 1986, as
amended, for the month preceding the decedent’s death, as published by the
Internal Revenue Service, or if no such rate is published, the rate determined
using substantially similar methodology.





3

